Citation Nr: 1212181	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  00-11 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from November 2, 1998, to April 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from September 1952 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for PTSD, assigning a 30 percent evaluation, effective November 2, 1998.  In February 2002, the RO increased the assigned initial evaluation to 50 percent, effective November 2, 1998.  Later in February 2002, the Veteran testified before the undersigned at a hearing held at the RO.  The Board remanded this case in January 2004 for further development.

In a November 2005 decision, the Board granted entitlement to an initial 70 percent evaluation for PTSD, effective November 2, 1998.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in a May 2007 memorandum decision, the Court vacated that portion of the November 2005 Board decision which denied entitlement to an initial disability rating in excess of 70 percent for PTSD, and remanded the case to the Board.

Also, in May 2007, the RO granted entitlement to a 100 percent evaluation for PTSD, but only effective for the period since April 25, 2006.  

In April 2008 and March 2010, the Board remanded the issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the period from November 2, 1998, to April 24, 2006, to the Appeals Management Center (AMC) for further development.  The case is now back before the Board for adjudication.

In the November 2005 Board decision and the April 2008 and March 2010 Board remands, the Board noted that the Veteran had raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board explained that although the grant of a 100 percent rating from April 25, 2006 rendered the TDIU claim moot for that period, the Veteran remained entitled to have his claim adjudicated with respect to the period prior to that date.  To date, the RO has not adjudicated the TDIU matter in response.

The Board notes that the Court, in Bradley v. Peak, 22 Vet. App. 280 (2008), held that under certain circumstances, a pending claim for a TDIU actually might not be rendered moot by the implementation of a total schedular rating for a disability.   The Board's review of the record shows that this case is one in which the assignment of a total schedular evaluation for PTSD does not render the TDIU issue moot for any period involved in this appeal.  Consequently, the Board once again will refer the matter of entitlement to a TDIU to the RO for appropriate action.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period from November 2, 1998, to April 24, 2006, the Veteran's PTSD is manifested by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD have been met for the period from November 2, 1998, to April 24, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), VA has certain duties to notify and assist the Veteran in his appeal.  Given the favorable action taken hereinbelow, further discussion explaining how VA complied with those laws  is unnecessary.  The Board notes in passing that the Veteran was advised of the information and evidence necessary to substantiate the effective date to be assigned in the event a higher rating was granted in several correspondences, beginning with a November 2006 correspondence.  See generally, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Further, in Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Service connection for PTSD was granted in a January 2000 rating decision; the disorder was assigned an initial 30 percent evaluation, effective November 2, 1998.  The assigned evaluation was increased to 50 percent in February 2002, effective November 2, 1998.  Pursuant to the Board's November 2005 decision, the RO in December 2005 assigned a 70 percent evaluation for the PTSD, effective December 19, 2001.  (In a May 2007 rating action, the RO corrected the effective date for the assignment of the 70 percent rating to November 2, 1998.)   In a May 2007 rating decision, the RO increased the evaluation assigned the PTSD to 100 percent, effective April 25, 2006 (through the combination of a temporary total evaluation which ended May 2, 2006, and the assignment of a 100 percent schedular evaluation as of May 3, 2006).

When examined by VA in June 1996, the Veteran reported sleep problems, anger and anxiety, but denied suicidal ideation.  His speech was fluent and goal directed, and his thought processes were without looseness of association or flight of ideas.  He was assigned a Global Assessment of Functioning (GAF) score of 60.

In a February 1997 statement, the Veteran's first wife wrote that they separated in 1995 because of the physical abuse she endured from him.

VA treatment records on file show that the Veteran was hospitalized from February to March of 1999 for thoughts of harming his girlfriend.  He reported anger, but his behavior was appropriate, although his speech was somewhat circumstantial.  His judgment was considered impaired.  He responded to medication, and was released; his Global Assessment of  Functioning score was 50.  From March to April of 1999, the Veteran was seen in a PTSD "outpatient project."  His GAF score was 50, and his complaints included anger, isolation, intrusive thoughts and anxiety.  Shortly after his discharge from the program, he reported increased anxiety and anger, and he was thereafter hospitalized in July 1999 with a GAF score of 55 based on complaints of depression, nervousness, nightmares, auditory hallucinations, and flashbacks.  His affect was inappropriate, his speech was overproductive and flighty, and he had ideas of reference.  Treatment records for November 1999 show he presented the morning of one particular day with homicidal and suicidal ideations related to the death of his grandson; he was oriented, but demonstrated impaired memory and judgment.  Later that day, he denied any further such ideations.  He was thereafter hospitalized in December 1999 with a GAF score of 47, based on complaints of depression, nightmares, anxiety, isolation and anger.  

When examined by VA in November 1999, the Veteran indicated that he was unable to work because of his PTSD.  He described holding a variety of jobs from 1961 to 1968, and from 1969 to 1995 was self-employed cutting trees and cleaning yards.  His current complaints included nightmares, flashbacks, intrusive thoughts, temper problems, isolation, anger, dislike of crowds, and avoidance of reminders of his traumatic service experiences.  Mental status examination showed he was hyper-alert, but with normal speech.  He reported occasional auditory hallucinations, as well as paranoid ideations and mood swings.  He denied any suicidal or homicidal ideations.   His orientation, memory and judgment were intact.  The examiner assigned him a GAF score of 55.

VA treatment records for 2000 through 2002 show that in June 2000, the Veteran was hospitalized for hallucinations and a strong impulse to kill his girlfriend.  His admission GAF was 41, and his discharge GAF was 60.  In 2002, he was placed in court-ordered anger management classes because of domestic violence.  

During a December 2001 VA examination, the Veteran complained of anger problems, and described a history of assaults.  Mental status examination showed he was irritable and anxious, with depression.  He was alert and oriented, but evidenced concentration problems.  His judgment was fair.  There were no suicidal or homicidal ideations, or hallucinations or delusions.  The examiner assigned a GAF score of 60.

At his February 2002 travel Board, the Veteran testified that he had lost jobs because of his temper and his resistance to authority.  He also testified that he had been arrested many times.  

VA treatment records for 2003 through 2008 show that in June 2004, the Veteran was screened for admission to a domiciliary for treatment of substance abuse.  He denied suicidal or homicidal ideation, but reported nightmares and depression.  He did not evidence any delusions or abnormal movements; he entered the program in July 2004.  In an October 2004 statement, a VA nurse practitioner wrote that, taking the Veteran's physical and mental disabilities together, the Veteran appeared unemployable, lacked the capacity to do physical labor, and had difficulty interfacing with others in the workplace.  The records show the Veteran was again admitted to a domiciliary program in November 2004, with an admission GAF score of 53.  During his stay, he worked an incentive therapy job so successfully that his treating clinicians concluded he had demonstrated the ability to hold and maintain a job through an affiliated program.  In July 2005, however, he was again hospitalized; he was admitted for harmful thoughts directed against friends of his former girlfriend.  (The report of a private hospitalization for June 2005 shows he was admitted in a grossly disorganized manic state; his admission GAF was 30, and his discharge GAF was 45.)  Thereafter, the treatment records show he was occasional hospitalized for psychiatric symptoms, with GAF scores of 50.  The records also show he was imprisoned for stabbing another person. 

When the Veteran was examined by VA in May 2007, the examiner concluded that the Veteran's PTSD symptoms limited his employability.  He nevertheless indicated that the Veteran's PTSD was consistent with the criteria for a 70 percent evaluation.

The Veteran's PTSD is currently rated as 70 percent disabling for the period prior to April 25, 2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment,  thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board first notes that the record shows the veteran has been diagnosed with substance abuse and with several other psychiatric disorders.  The only psychiatric disorder for which service connection is in effect is PTSD.  However, it is not clear from the record which of the veteran's psychiatric symptoms are attributable to his service-connected PTSD, and which are instead attributable to some nonservice-connected disorder.  The Board notes that there is no medical opinion of record that directly addresses which psychiatric symptoms are not associated with the Veteran's service-connected psychiatric disorder.  Accordingly, the Board, in addressing the proper evaluation assignable for the veteran's PTSD, will consider all of his psychiatric symptoms as if they are a part of his service-connected disorder.  See Mittleider v. West, 11 Vet. App 181 (1998). 

Review of the evidence of record discloses that the Veteran has not worked since 1995, and that he has a demonstrated history of physical violence toward others, and difficulty interacting.  His treating VA nurse concluded in October 2004 that the Veteran's PTSD has played a significant role in his unemployment.  The record shows that he occasionally becomes psychotic and decompensates to the point where he requires psychiatric hospitalization, and that on occasion, these episodes have been associated either with violent thoughts or actions.

At the time of the Board's November 2005 decision, the evidence on file showed that despite his past work history, the Veteran had completed a domiciliary program in November 2004 and appeared to be stabilizing in terms of obtaining employment.  Unfortunately, the evidence added to the record subsequent to that decision shows that the Veteran continues to be unable to maintain employment on account of his PTSD.
 
The Board notes that the GAF scores assigned the Veteran by his treating and examining physicians overall are consistent with serious impairment in social, occupational or school functioning.  In this regard, his assigned GAF scores range between 30 and 60, with most of his scores clearly falling into the range of 50 to 55.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 generally reflects some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242  (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  

In view of the documented severity and persistence of the Veteran's psychiatric symptomatology for the period from November 1998 through April 2006, as well as his employment history, the evidence that the Veteran is frequently a danger to others, and the opinion of his treating nurse, the Board is satisfied that the Veteran's PTSD is productive of total occupational and social impairment.  Accordingly, the Board concludes that a 100 percent disability rating for the Veteran's service-connected PTSD for the period from November 2, 1998, to April 24, 2006 is warranted.

The Board lastly notes that the evidence demonstrates that the underlying level of severity for the Veteran's PTSD for the above period clearly has remained at the 100 percent level for that entire period.  This is evidenced by the numerous hospital reports on file.  See Fenderson v. West, 12 Vet. App. 119 (1999). 





(CONTINUED ON THE NEXT PAGE)
ORDER

Subject to the controlling regulations applicable to the payment of monetary benefits, a 100 percent initial disability rating for PTSD is granted for the entire period from November 2, 1998, to April 24, 2006. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


